Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 10, 12, 13, and 14 are objected to because of the following informalities:  
Regarding claim 1, lines 5, 10; claim 9, line 3; claim 10, line 3; claim 12, lines 5, 7, 10; claim 13, line 3; and claim 14, line 3, “cavity-backed antenna” appears to be “cavity-backed slot antenna” in order to have a proper antecedent basis.
Claim 14 should depend on claim 12 instead of claim 1 in order for the recitation, “each of the separate cavities” to have a proper antecedent basis.
  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajesh et al. (“A Wideband, Dual-Polarized, Substrate-Integrated Cavity-Backed Slot Antenna”, hereinafter referred to as Rajesh).
Regarding claim 1, Rajesh discloses an antenna (Figs. 1-3), comprising: 
a conductor plate (Radiating Layer, Fig. 1) encasing the antenna in a cavity (SIW Cavity, Fig. 1) defined by a shielding structure (Ground Plane and SIW Cavity, Fig. 1) connected to the conductor plate, forming a dual-port, cavity-backed slot antenna (abstract); 
an aperture window (Cross Slot, Fig. 1) configured in the conductor plate to radiate waveforms by the dual-port, cavity-backed antenna, the aperture window having a shape (cross shape, Fig. 1) that extends along an axis that bisects the aperture window (bisects in the middle of the width of each slot of the slots A and B, Fig. 3) into first and second bisected portions, the first bisected portion having a first geometry type, and the second portion having a second geometry type that has a bilateral symmetry shape of the first geometry type; and 
multiple signal feeds (ports 1-4, Fig. 3, “the antenna is differentially excited at ports 1 and 3”, page 646, 1st column at 3rd paragraph) applied to the conductor plate for wireless signal transmission as the waveforms radiated by the dual-port, cavity-backed antenna.
Regarding claim 2, Rajesh discloses the antenna as recited in claim 1, wherein the bilateral symmetry shape comprises an inverse bilateral symmetry shape (the cross shaped slot structure shown in Fig. 1 comprises an inverse bilateral symmetry shape).
Regarding claim 5, Rajesh discloses the antenna as recited in claim 1, wherein the shape of the aperture window is inversely diagonally symmetric (the cross shaped slot structure shown in Fig. 1 comprises an inversely diagonally symmetric shape).
Regarding claim 6, Rajesh discloses the antenna as recited in claim 1, wherein the multiple signal feeds comprise dual-port signal feeds (ports 1-4, Fig. 3, “the antenna is differentially excited at ports 1 and 3”, page 646, 1st column at 3rd paragraph).
Regarding claim 8, Rajesh discloses the antenna as recited in claim 1, wherein the shielding structure is a bottom shielding structure (Ground Plane and SIW Cavity, Fig. 1) defining the cavity, and the conductor plate is a top shielding structure (Radiating Layer, Fig. 1) connected to the bottom shielding structure to encase the antenna.
Regarding claim 11, Rajesh discloses the antenna as recited in claim 1, wherein the aperture window configured in the conductor plate radiates the waveforms by the dual-port, cavity-backed antenna within a frequency range from about between 600 Megahertz (MHz) to 72 Gigahertz (GHz)(Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh in view of Koichi Tsunekawa (JP S63181505 A, hereinafter referred to as Koichi).
Regarding claim 3, Rajesh discloses the antenna as recited in claim 1 as discussed above but does not disclose wherein the shape of the aperture window resembles a letter "S".
Koichi discloses the shape of the aperture window resembles a letter "S" (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Koichi into the device of Rajesh.  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh in view of Mishra et al. (“Miniaturized W Slot Ultra Wide Band Microstrip Antenna for Short Distance Communication”, hereinafter referred to as Mishra).
Regarding claim 4, Rajesh discloses the antenna as recited in claim 1 as discussed above but does not disclose wherein the shape of the aperture window resembles a letter "W".
Mishra discloses the shape of the aperture window resembles a letter "W" (Fig. 1b, 2, 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Mishra into the device of Rajesh.  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh.
Regarding claim 7, Rajesh discloses the antenna as recited in claim 1 as discussed above but does not specifically disclose wherein the shape of the aperture window is configured to radiate the waveforms within a frequency range for 5th Generation (5G) wireless signal communication.
However, it is well known in the art that tuning the size of the slot of Rajesh, in order to resonate in the 5G frequency range, is a standard design choice.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to tune the size of the slot of Rajesh in order for the antenna to communicate faster and to provide higher data rates, lower latency, and increased number of instantaneous connections.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh in view of Goebel et al. (US 2013/0135159 A1, hereinafter referred to as Goebel).
Regarding claim 9, Rajesh discloses the antenna as recited in claim 1 as discussed above but does not disclose wherein the shielding structure defines the cavity, including one or more dampening structures that modify resonance frequencies within the cavity of the dual-port, cavity-backed antenna.
Goebel discloses one or more dampening structures (pedestals 15) and their width and length are adjusted to obtain optimized broadband impedance matching properties for the antenna mode operation. With the help of pedestals 15, good aperture efficiency for the radiation from upper opening can be achieved, i.e. a good compromise between matching bandwidth and near-uniform aperture fields can be found (paragraph [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Goebel into the device of Rajesh for optimized broadband impedance matching properties for the antenna mode operation and good aperture efficiency for the radiation from upper opening as taught by Goebel.
Regarding claim 10, Rajesh discloses the antenna as recited in claim 1 as discussed above but does not disclose wherein the shielding structure defines the cavity, including one or more dampening structures that shift a lossy resonance of a frequency within the cavity of the dual-port, cavity-backed antenna.
Goebel discloses one or more dampening structures (pedestals 15) and their width and length are adjusted to obtain optimized broadband impedance matching properties for the antenna mode operation. With the help of pedestals 15, good aperture efficiency for the radiation from upper opening can be achieved, i.e. a good compromise between matching bandwidth and near-uniform aperture fields can be found (paragraph [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Goebel into the device of Rajesh for optimized broadband impedance matching properties for the antenna mode operation and good aperture efficiency for the radiation from upper opening as taught by Goebel.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correct the claim objections as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844